Case: 22-2137    Document: 14      Page: 1    Filed: 10/21/2022




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

           RICARDO J. CALDERON LOPEZ,
                 Plaintiff-Appellant

                              v.

                     UNITED STATES,
                     Defendant-Appellee
                   ______________________

                         2022-2137
                   ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-00133-EGB, Senior Judge Eric G. Bruggink.
                  ______________________

                       ON MOTION
                   ______________________

     Before DYK, REYNA, and TARANTO, Circuit Judges.
 PER CURIAM.
                         ORDER
     The United States moves to waive the requirements of
 Federal Circuit Rule 27(f) and to dismiss for lack of juris-
 diction. Ricardo J. Calderon Lopez opposes the motion and
 moves to “Set as Aside & reverse unsupported order &
 judgement . . . as-clearly erroneous . . . expediting the ap-
 pellant-reinstatement of Gov. benefits,” ECF No. 9 at 4.
Case: 22-2137     Document: 14     Page: 2    Filed: 10/21/2022




 2                                                 LOPEZ   v. US



      Mr. Lopez filed the present action at the United States
 Court of Federal Claims, asserting claims under the Fed-
 eral Tort Claims Act. The court entered judgment on
 July 10, 2020, dismissing the action, agreeing with the gov-
 ernment that the court lacked subject matter jurisdiction.
 More than two years later, on August 9, 2022, the Court of
 Federal Claims received a submission from Mr. Lopez en-
 titled “Motion to Intervene,” which the court returned to
 him as unfiled on August 11, 2022. The next day, Mr.
 Lopez filed a notice of appeal from a judgment purportedly
 entered on “08/12/2022.”
     We agree with the government that we do not have ju-
 risdiction to hear any appeal from the Court of Federal
 Claims’ July 10, 2020, judgment because an appeal from
 that judgment would be untimely. To be timely, a notice of
 appeal must be received by the Court of Federal Claims
 within 60 days of the entry of judgment, see 28 U.S.C.
 § 2522; 28 U.S.C. § 2107. The timely filing of a notice of
 appeal from the Court of Federal Claims to this court is a
 jurisdictional requirement that is not subject to equitable
 exception. See Marandola v. United States, 518 F.3d 913,
 914 (Fed. Cir. 2008). Here, Mr. Lopez’s notice of appeal
 was filed over two years after entry of the July 10, 2020,
 judgment, which was clearly untimely.
      Mr. Lopez’s brief also does not clearly challenge the Au-
 gust 11, 2022, order returning his “Motion to Intervene”
 unfiled. In any event, it was well within the Court of Fed-
 eral Claims’ authority to refuse to accept Mr. Lopez’s sub-
 mission filed long after his case had been closed. See Davis
 v. Adler, 765 F. App’x 400, 401 (9th Cir. 2019) (citing Ready
 Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir.
 2010) and Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir.
 2007)); Gill v. Wells, 610 F. App’x 809, 812 (11th Cir. 2015)
 (citing Smith v. Psychiatric Sols., Inc., 750 F.3d 1253, 1262
 (11th Cir. 2014)). Nor does Mr. Lopez assert any other non-
 frivolous issues for appeal. See Mallard v. U.S. Dist. Ct. for
 S. Dist. of Iowa, 490 U.S. 296, 307–08 (1989); cf. 28 U.S.C.
Case: 22-2137      Document: 14      Page: 3     Filed: 10/21/2022




 LOPEZ   v. US                                                  3



 § 1915(e)(2)(B)(i) (“[T]he court shall dismiss the case at any
 time if the court determines that . . . the . . . appeal is friv-
 olous[.]”).
     Accordingly,
     IT IS ORDERED THAT:
    (1) The motion to dismiss is granted. The case is dis-
 missed.
     (2) Any other pending motion is denied as moot.
     (3) Each side shall bear its own costs.
                                       FOR THE COURT

 October 21, 2022                      /s/ Peter R. Marksteiner
      Date                             Peter R. Marksteiner
                                       Clerk of Court


 ISSUED AS A MANDATE: October 21, 2022